 In the Matter Of MADISON-KIPP CORPORATIONandINTERNATIONALASSOCIATION OF MACHINISTS,A. F. OF L.Case No. 13-R-2833.-Decided April17, 1945Mr. Pierpont J. E. Wood,of Janesville,Wis., andMessrs.WilliamJ. P. Aberg,andThomas E. Coleman,of Madison, Wis., for the Com-pany.Mr. A. M. Keeney,of Chicago, Ill., for the Union.Mr. Lowis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,A. F. of L., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofMadison-Kipp Corporation, Madison, Wisconsin, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before John R. ' Hill, Trial Ex-aminer.Said hearing was held at Madison, Wisconsin, on February23, 1945.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are .hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYMadison-Kipp Corporation is a Wisconsin corporation engaged inthe manufacture of machinery and tools and die casting at Madison,Wisconsin.During 1944 the Company purchased raw materials61 N. L. R. B., No. 81.578 MADISON-KIPP CORPORATION579valued at about $1,250,000, approximately 90 percent of which wasshipped to it from points outside the State of Wisconsin.During thesameperiod the Company' sold products valued at about $5,000,000,approximately 90 percent of which was shipped to points outside theState of Wisconsin.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalAssociation ofMachinists is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive collec-tive bargaining representative of its employees until such time as theUnion is certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance employees attheMadison,Wisconsin, plant of the Company, including workingforemen and repair and set-up men, but excluding office and clericalemployees, errand girl, timekeepers, time-study men, engineers, drafts-men, guards, nurses, part-time employees, plant manager, productionmanager, assistant production manager, mechanical superintendent,general foreman, foremen, and assistant foremen, constitute a unitappropriate for the purposes of collective bargaining.There seemsto be some question as to whether or not the working foremen should beincluded in the unit.The Company employs 7 persons classified as working foremen.They are paid on an hourly rate and spend a majority of their timeperforming the same type of work as the regular production em-ployees.The record discloses that they have the authority to recom-mend effectively the discipline, promotion, or transfer of theirsubordinates.Accordingly, we shall exclude them from the unit.'The Field Examiner reported that the Union presented 269 application cards.Thereare approximately 723 employees in the appropriate unit. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all production and maintenance employees at the Madi-son,Wisconsin, plant of the Company, including repair and set-upmen, but excluding office and clerical employees, errand girl, time-keepers, time-study men, engineers, draftsmen, guards, nurses, part-time employees, plant manager, production manager, assistant produc-tion manager, mechanical superintendent, general foremen, foremen,assistant foremen, working foremen, and any other supervisory em-ployees with authority to hire, promote, discharge, discipline, or oth-erwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Company requested at the hearing that provision be made forthe voting of its employees in military service.With respect to theemployees in the armed forces, it has been our customary practice todeclare eligible only those who present themselves in person at thepolls.,In theMine Safety Appliance Co.case,3we reconsidered* fully ourpolicy in that respect, and reaffirmed our previous finding that it isnot administratively practicable to poll employees on military leaveby mail.No further reason appears in the instant case to depart fromour established policy.Our inability to poll all the employees on mil-itary leave, however, will not necessarily operate to give permanentstatus to a bargaining representative chosen in their absence.Whenit is demonstrated that service men have returned to their employmentin sufficient numbers so that they comprise a substantial percentage ofthe employees in an appropriate unit in which we have certified acollective bargaining representative, a new petition for the investiga-tion and certification of a bargaining agent may be filed with theBoard.In this manner employees in the armed forces who were un-able to cast a vote will be afforded an opportunity to affirm or changethe bargaining agent selected in their absence.sSeeMatter of Wtilson & Co., Inc,37 N L R B 944.a55 N. L Ti. B. 1190. MADISON-KIPP CORPORATIONDIRECTION OF ELECTION581By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Madison-KippCorporation,Madison, Wisconsin,an election by secret ballot shall beconducted as early as possible,but not later than thirty(30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations,among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction,including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election,to determinewhether or not they desire to be represented by International As-sociation of Machinists,A. F. of L., for the purposes of collective bar-gaining.CrrAIRa1AN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.